DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted from 01/21/2021-11/17/2021 were filed after the mailing date of the claims on 11/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the examiner notes that the applicant has provided an enormous number of references (currently over 6000 references) on the IDS, many of which appear to have little or nothing to do with the details of the currently claimed invention (see, [e.g. US D751176 S directed to a design for an overhead shower, US 6104401 A directed to link filters, etc.]). The examiner has considered these references as well as possible given the large number of references and the time constraints involved in the examination process, but it is quite possible that any pertinent reference has been buried. If the applicants are aware of any specific reference that is pertinent to the specific claimed details of the presently claimed invention, they are asked to note which documents deserve any extra close consideration from such a large number of references that are supposedly “material to patentability” (see MPEP 609); as a part of such notification, they are asked to provide a brief explanation as to which elements of the references correspond to the claimed limitations, and to also specifically point out the page and line where the element is discussed. 



Allowable Subject Matter
Claims 1-12, 14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the transition metal aluminum carbide film comprises greater than 50 atomic % aluminum,” as recited in claim 1.
Tang et al. (US 20160372365 Al, hereinafter Tang), the closest reference, discloses a method of depositing a transition metal aluminum carbide film on a substrate within a reaction chamber by a cyclical deposition process, the method comprising; 
contacting the substrate with a first vapor phase reactant; (Step 120 contact substrate with metal precursor, see also Paragraph [0067])
purging the reaction chamber with a first main purge; (step 130 remove excess precursor)
contacting the substrate with a second vapor phase reactant by two or more micro pulsing processes, (See FIG. 1, where the steps 140 and 150 are repeated in step 160 until a desired thickness is achieved) wherein each micro pulsing process is a sub-cycle that comprises:
contacting the substrate with a micro pulse of a second vapor phase reactant; (step 140, chalcogenide precursor, see also Paragraph [0072], where the gas is pulsed) and
purging the reaction chamber with a micro purge...; (step 150, remove excess precursor) 
wherein each of the micro pulses of the second vapor phase reactant provides a concentration of the second vapor phase reactant into the reaction chamber; (see at least FIG. 1) and 
purging the reaction chamber with a second main purge, (Step 150, remove excess precursor, it should be noted that the last use of step 150 in the cycle would be the second main purge) 
However, Tang does not explicitly teach wherein the two or more micro pulsing processes provide a uniform dose of the second vapor phase reactant to a reaction chamber, and wherein the transition metal aluminum carbide film comprises greater than 40 atomic % aluminum.
Shero et al (US 20140273428 A1, hereinafter Shero) teaches providing a uniform concentration into the reaction chamber (Paragraph [0088]: “For example, where a reaction chamber tends to not hold pressure over time, it may be desirable to perform the treatment as a plurality of short pulses in order to maintain a relatively constant concentration within the reaction.”) wherein the titanium aluminum carbide (TiAIC) has an aluminum atomic-% up to 40%. (Paragraph [0140]: “Films deposited using the above exemplary pulsing sequence contained, based on an atomic basis, about 17-20% Ti, about 17-27% Al...” a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (See MPEP 2144.05 I. and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985))
However, Shero does not explicitly teach wherein the transition metal aluminum carbide film comprises greater than 50 atomic % aluminum. No other reference remedies these deficiencies.
Therefore, claim 1 is allowed, and claims 2-12, 14, and 16-20 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812